The judgment of the court was pronounced by
Slidell, J.
The Code of Practice is positive that if the appellant does not file the transcript seasonably, tbe appeal shall be considered as abandoned, and the appellant shall not be afterwards allowed to renew it. C. P. 594, 4 La. 41.
The omission is attributed by the appellant to the fault of his attorney. We stated, on a former occasion, that this could not be recognized as a ground of relief. It is unnecessary to repeat the reasons then given. See same case 3 An. p. 245. Appeal dismissed,.